              Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 1 of 32



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )
                                                 )
 THREE HUNDRED THREE VIRTUAL                     )
 CURRENCY ACCOUNTS,                              )
                                                 )    Civil Action No. 20-cv-712
 THE DARKSCANDALS.COM DOMAIN,                    )
                                                 )
  -- and --                                      )
                                                 )
 THE DARKSCANDALS.CO DOMAIN,                     )
                                                 )
                                                 )
                Defendants.                      )
                                                 )

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       COMES NOW, Plaintiff the United States of America, by and through the United States

Attorney for the District of Columbia, and brings this Verified Complaint for Forfeiture In Rem

against the defendant properties, namely: 303 virtual currency accounts, the darkscandals.com

domain, and the darkscandals.co domain (collectively, the “Defendant Properties”), which are

listed in Attachment A. The United States alleges as follows in accordance with Rule G(2) of the

Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions:

                              THE DEFENDANT PROPERTIES

       1.      The Defendant Properties are comprised of miscellaneous financial instruments in

303 virtual currency exchange accounts at eight different virtual currency exchanges (listed

below), and two domain names: darkscandals.com and darkscandals.co.
             Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 2 of 32



                 NATURE OF ACTION AND THE DEFENDANTS IN REM

        2.      This case involves an international investigation of a website called DarkScandals,

which was available on the darknet (“DarkScandals Darknet”) and the clearnet (“DarkScandals

Clearnet”) (collectively the “DarkScandals Sites”). The DarkScandals Darknet and DarkScandals

Clearnet sites were virtually identical and largely offered the same service: directing customers on

how to obtain obscene content, including videos that depicted sexual assault and child

pornography.

        3.      DarkScandals Sites users and the site administrator knowingly and willfully

conspired with others, and acted individually, to commit the following violations: Laundering

Monetary Instruments, in violation of 18 U.S.C § 1956(a)(2), Distribution and Receipt of Child

Pornography in violation of 18 U.S.C. § 2252(a)(2), Possession of Child Pornography in violation

of 18 U.S.C. § 2252(a)(4)(A), Access with Intent to View Child Pornography in violation of 18

U.S.C. § 2252(a)(4)(B), Transportation of Obscene Matters for Sale or Distribution in violation of

18 U.S.C. § 1465, and Engaging in the Business of Selling or Transferring Obscene Matter in

violation of 18 U.S.C. § 1465.

        4.      The Defendant Properties are subject to forfeiture pursuant to 18 U.S.C. §§ 1467

and 2254, as property used or intended to be used to commit or to promote the commission of the

above child pornography and obscenity offenses, and/or property traceable to such offenses. The

Defendant Properties are also subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A), as

property involved in, or traceable to, a financial transaction in violation of 18 U.S.C. § 1956.

                                  JURISDICTION AND VENUE

        5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355.

These statutes confer original jurisdiction to district courts of all civil actions, suits, or proceedings




                                                    2
             Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 3 of 32



commenced by the United States and any action for the forfeiture of property incurred under any

act of Congress.

       6.         Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A) and 28 U.S.C. § 1395(c).

                            FACTS GIVING RISE TO FORFEITURE

I.     Definition of Terms

       Child Pornography Terms

       7.         Child pornography as defined in 18 U.S.C. § 2256(8), is any visual depiction,

including any photograph, film, video, picture, or computer or computer-generated image or

picture, whether made or produced by electronic, mechanical or other means, of sexually explicit

conduct, where (a) the production of the visual depiction involved the use of a minor engaged in

sexually explicit conduct, (b) the visual depiction is a digital image, computer image, or computer-

generated image that is, or is indistinguishable from, that of a minor engaged in sexually explicit

conduct, or (c) the visual depiction has been created, adapted, or modified to appear that an

identifiable minor is engaged in sexually explicit conduct.

       8.         Minor as defined in 18 U.S.C. § 2256(1), refers to any person under the age of

eighteen years.

       9.         Sexually explicit conduct as defined in 18 U.S.C. § 2256(2), means actual or

simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal,

whether between persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic

or masochistic abuse; or (e) lascivious exhibition of the genitals or pubic area of any person.

       Tor

       10.        Tor is a computer network designed to facilitate anonymous communication over

the Internet. The Tor network does this by routing a user’s communications through a globally

distributed network of relay computers (or proxies), rendering conventional Internet Protocol


                                                  3
             Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 4 of 32



(“IP”) address-based methods of identifying users ineffective. To access the Tor network, a user

must install Tor software either by downloading an add-on to the user’s web browser or by

downloading the free “Tor browser bundle,” which is available at www.torproject.org. When a

Tor user accesses a website, only the IP address of the last relay computer (the “exit node”), as

opposed to the user’s actual IP address, appears on the website’s IP address log. Currently, there

is no practical method to trace a user’s actual IP address back through those Tor relay computers.

       Bitcoin and Ethereum

       11.     Bitcoin (BTC) and Ether (ETH) are pseudonymous virtual currencies. Although

transactions are visible on a public ledger, each transaction is referenced by a complex series of

numbers and letters (as opposed to identifiable individuals) involved in the transaction. The public

ledger containing this series of numbers and letters is called a blockchain. This feature makes

BTC and ETH pseudonymous; however, it is often possible to determine the identity of an

individual involved in BTC and ETH transactions through several different tools. For this reason,

many criminal actors who use BTC and ETH to facilitate illicit transactions online (e.g., to buy

and sell drugs or other illegal items or services) look for ways to make their transactions even more

anonymous.

       12.     BTC/ETH were not issued by any government, bank, or company, but rather were

controlled through computer software.

       13.     BTC/ETH fluctuated in value.          As of March 5, 2020: one BTC was worth

approximately $9,102.65, and one ETH was worth approximately $232.41.

       14.     BTC/ETH addresses are unique tokens; however, BTC/ETH are designed such that

one person may easily operate many such accounts. Like an email address, a user can send and

receive BTC/ETH with others by sending BTC/ETH to a BTC/ETH address. People commonly




                                                 4
             Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 5 of 32



have many different addresses, and an individual could theoretically use a unique address for every

transaction in which they engage.

       15.     To spend BTC/ETH held within a BTC/ETH address, the user must have a private

key, which is generated when the BTC/ETH address is created. Similar to a password, a private

key is shared only with the BTC/ETH-address key’s initiator and ensures secured access to the

virtual currency. Consequently, only the holder of a private key for a BTC/ETH address can spend

BTC/ETH from the address. A BTC user can also spend from multiple BTC addresses in one

transaction; for example, five addresses each holding five BTC can collectively send 25 BTC in a

single transaction.

       16.     Although generally the owners of BTC/ETH addresses are not known unless the

information is made public by the owner (for example, by posting the address in an online forum

or providing the BTC/ETH address to another user for a transaction), analyzing the public

transaction ledger can sometimes lead to identifying both the owner of an address and any other

accounts that the person or entity owns and controls.

       17.     BTC/ETH are often transacted using a virtual currency exchange, which is a virtual

currency trading and storage platform. An exchange typically allows trading between the U.S.

dollar, other foreign currencies, BTC, ETH, and other virtual currencies. Many virtual currency

exchanges also store their customers’ virtual currencies. These exchanges act as money services

businesses and are legally required to conduct due diligence of their customers and have anti-

money laundering checks in place. Virtual currency exchanges doing business in the United States

are regulated under the Bank Secrecy Act, codified at 31 U.S.C. § 5311 et seq., and must collect

identifying information of their customers and verify their clients’ identities.




                                                  5
               Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 6 of 32



       18.      Once the sender’s transaction announcement was verified, the transaction was

added to the blockchain.

       19.      The blockchain was a decentralized, public ledger that logged every BTC/ETH

transaction.

       20.      Law enforcement can identify the owner of a particular BTC/ETH address by

analyzing the blockchain. The analysis can also reveal additional addresses controlled by the same

individual or entity. For example, a user or business may create many BTC addresses to receive

payments from different customers. When the user wants to transact the BTC that it has received

(for example, to exchange BTC for other currency or to purchase goods or services), it may group

those addresses together to send a single transaction. Law enforcement uses commercial services

offered by several different blockchain-analysis companies to investigate virtual currency

transactions. These companies analyze the blockchain and attempt to identify the individuals or

groups involved in the virtual currency transactions. Specifically, these companies create large

databases that group transactions into “clusters” through analysis of data underlying the virtual

currency transactions.

       21.      Darknet markets are typically commercial websites operating as hidden services

using Tor, which primarily function as black markets in which users engage in selling or brokering

transactions involving products, such as drugs, unlicensed pharmaceuticals, cyber-arms, weapons,

counterfeit currency, stolen credit-card details, forged documents, or, as pertinent to the instant

investigation, obscene materials, including child pornography. BTC is one of the most common

methods of payment for products or services bought and sold within darknet markets.

       22.      A “clearnet” website is accessible using traditional Internet browsers, such as

Internet Explorer or Safari. These websites use traditional designations, such as “.com” or “.co.”




                                                6
              Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 7 of 32



       Obscenity

       23.      In Miller v. California, 413 U.S. 15 (1973), the Supreme Court set forth the

following test to determine if material is obscene:

                a.      Based on contemporary community standards, whether the work taken as a

       whole, appeals to the prurient interest;

                b.      Based on contemporary community standards, whether the work depicts

       sexual conduct in a patently offensive manner; and

                c.      Whether the material, taken as a whole, lacks serious artistic, literary,

       scientific or political value.

       24.      The government’s allegations as to obscenity in this complaint are directed at

videos and other materials depicting: (a) minors engaging in sexually explicit conduct; and/or

(b) sexual acts, as defined by D.C. code, with non-consenting victims.

II.    The DarkScandals Sites

       25.      The DarkScandals Sites, which began operating in or about 2012, advertised “real

blackmail, rape and forced videos of girls all around the world.”

       26.      The DarkScandals Sites videos featured close-up frames of repeated nonconsensual

vaginal and anal penetration of adult and minor female victims.

       27.      The DarkScandals Sites offered users two ways to access content, which was

delivered in “packs.” Users could either:

             a. pay for the packs; or

             b. upload new videos, which Mohammad curated, and receive the packs for free.

       28.      The DarkScandals Sites advertised that the packs contained approximately 2,000

videos and images.




                                                  7
                 Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 8 of 32



       Uploading Content to the DarkScandals Sites

       29.        The DarkScandals Sites included specific rules for the video uploads to the

DarkScandals Sites, including the following:

             -    “Videos with real rape/forced (agains [sic] will)”

             -    “Videos with real blackmail (would be better with chatlog)”

             -    “Real groped girls (not acted videos) (extreme kind)”

             -    “real busted girl doing some nasty stuff (like busted sex with animal or something

                  extreme)”

             -    “real underground sold slave girl videos”

             -    “This video can not be found on other (easily) accessible sites”

             -    “Your video is not already in the pack”

             -    “Only videos with face (of girl) in it will be accepted”

             -    “We prefer own made material (if you have some material where you are also on

                  it, and you want yourself out of the video, send the original, we will edit it how

                  you want it and put it in the packs)”

             -    “Please do NOT send videos with dead stuff, fake, amateur, masturbation or acted

                  movies!”

       30.        The DarkScandals Sites advertised three different anonymous data-transfer services

(which allow users to store and share files without providing any identifying information to the

service) to receive uploads of customer’s obscene content.

       31.        The DarkScandals Sites’ administrator rejected uploads if the videos were

inconsistent with the obscene content on the site or were already in the packs. For example, on or

about December 1, 2013, the administrator informed a customer that the administrator had rejected




                                                    8
             Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 9 of 32



the customer’s uploaded video because “its [sic] just acted, we don’t accept video’s [sic] like that

for the packs.” The administrator signed this email as “Dark,” which was one of his online

monikers.

       Payments to Access the DarkScandals Sites’ Content

       32.     Prior to in or about November 2013, the DarkScandals Sites directed users to

transfer fiat currency to an account associated with the site.

       33.     In or about November 2013, the DarkScandals Sites began directing customers to

send payments of BTC to 1Fiptr7bQdh6754yWzfmuytEe6ekihZ8V6 (the “1Fiptr address”) to

access the obscene content. Mohammad created the 1Fiptr address.

       34.     The DarkScandals Sites subsequently directed payments to the following

addresses:

               a.      Bitcoin address: 12kQwWjBkxHjRmCQBKjReAERu9SnzU6u8Y;

               b.      Bitcoin address: 1MFrsV3Y6n8qDW7CHVJMeLbkEqyhvPvurA (“the

                       1MFrs address”); and

               c.      Ethereum address: 0x1c57BAC4757a8D46131776eA52706F4d3eb00fd

                       (“the 0x1c5 address”).

       35.     The DarkScandals Sites instructed customers to send proof of their BTC/ETH

payments to an encrypted email address provided on the DarkScandals Sites.

       36.     Some customers would instead send BTC/ETH payments to this encrypted email

address.

       37.     In total, the DarkScandals Sites received at least approximately 1,650 deposits

totaling 188.6631 BTC (approximately valued, as of March 1, 2020, at $1.6 million) and 26.724

ETH (approximately valued at $5,730.96).




                                                  9
             Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 10 of 32



       Present Investigation into the DarkScandals Sites

       38.     Welcome to Video was a darknet site that was exclusively dedicated to the

distribution of child pornography videos.

       39.     During the course of the Welcome to Video investigation, investigators traced the

payment of bitcoin from Welcome to Video customers to that site. A subsequent review of a

Washington, D.C.-based Welcome to Video customer’s virtual currency records lead to the

discovery of the DarkScandals Sites. Specifically, the D.C.-based customer made a payment of

0.15 BTC to the DarkScandals Sites on or about March 26, 2016.

       Undercover Payments

       40.     On or about February 13, 2018, law enforcement, acting in an undercover capacity,

sent 0.0197777 BTC ($25.27) to the 1Fiptr address.

       41.     On April 20, 2018, law enforcement, acting in an undercover capacity in

Washington, D.C., clicked on a download link in an email from “bitcoin@darkscandals.com,”

which email was hosted by an anonymous service provider that was located in Germany.

       42.     A review of the content downloaded by law enforcement in Washington, D.C.,

revealed that the DarkScandals Sites were distributing child sexual exploitation material (that is,

child pornography) and obscene material, such as:

               a.     a video titled “pinkRubband.avi,” which was identified by the National

                      Center for Missing and Exploited Children as depicting a 14-year-old girl

                      who was extorted into filming herself engaged in sexually explicit conduct.

                      Specifically, the minor, while in front of her computer’s web camera,

                      exposed and rubbed her genitalia and subsequently penetrated her vagina

                      with her fingers.




                                                10
             Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 11 of 32



               b.     a video titled “Sierra_Blackmail_Video.avi,” which was identified by the

                      National Center for Missing and Exploited Children as depicting a child

                      who was between the ages of 14 and 17 years old during the time that she

                      was extorted into filming herself engaged in sexually explicit conduct.

                      Specifically, the minor, who appeared to be closer to 14 years old at the

                      time of the video, exposed and touched her genitalia and subsequently

                      penetrated her vagina with a pink pencil while in front of her computer’s

                      web camera.

               c.     a video titled “the regret of a analwhore.avi,” which depicted a woman

                      purportedly consenting to anal sex but then indicating her desire to stop.

                      The man refused and forced anal sex as the woman screamed in pain and

                      pled with him to stop.

               d.     a video titled “stick rape.mp4,” which depicted an unconscious and

                      unmoving woman being vaginally penetrated with both ends of a baseball

                      bat and causing injury to the woman’s genitalia; and

               e.     a video titled “Drunk_passed_out_girl_violated_with_bottle.3gp,” which

                      depicted an unconscious and unmoving woman being vaginally penetrated

                      with a vodka bottle while the camera zoomed in on the act of penetration.

       43.     On or about March 2, 2020, law enforcement, acting in an undercover capacity

while in Washington D.C., sent 0.021269 BTC ($189.27) to the 1MFrs address associated with the

DarkScandals Sites.   As noted above, the 1MFrs address was among those to which the

DarkScandals Sites directed users that they could make payments.




                                               11
             Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 12 of 32



       DarkScandals Clearnet Sites

       44.     As noted above, the DarkScandals Clearnet Site has been in operation since 2012.

During the majority of that time, the DarkScandals Clearnet Site was found on darkscandals.com.

       45.     On or about April 3, 2018, the administrator of the site received a warning that the

content on DarkScandals Clearnet Site contained “violence and rape” and was asked to remove it.

The specifically identified videos were:

                    i. “moslim-girl-raped-while-filmed-by-friend”

                   ii. “indian-girl-raped-while-crying”

                  iii. “crying-girl-stripped-and-gangrapped”

                   iv. “indian-girl-raped-outside”

       46.     In or about February 2019, the DarkScandals Clearnet Site transitioned from

darkscandals.com to darkscandals.co.

       47.     On or about February 5, 2019, Mohammad made a payment into the United States

for the hosting service used for darkscandals.co. Mohammad previously made payments into the

United States to maintain darkscandals.com.

III.   BITCOIN EXCHANGE ACCOUNTS

       48.     Analyzing the blockchain revealed that many of the payments to the DarkScandals

Sites came from accounts hosted at eight virtual currency companies offering BTC/ETH wallet

services.

       49.     Law enforcement observed numerous payments from these accounts to other

darknet markets, which were flagged by blockchain analytics companies, enabling law

enforcement to identify illicit transaction.

       50.     Each of the virtual currency accounts listed below, which comprise a portion of the

defendant properties made at least one payment to the DarkScandals Sites:


                                                12
        Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 13 of 32



Defendant   Exchange                           user_id
Property
1           Virtual Currency Exchange 1        558e16e5363837151b000027

2           Virtual Currency Exchange 1        568298190b8e897101000124

3           Virtual Currency Exchange 1        5302e6e7449d505a5400002a

4           Virtual Currency Exchange 1        55745f34cc676870bd00004e

5           Virtual Currency Exchange 1        550ff0583f843880c2000035

6           Virtual Currency Exchange 1        541278fe22b29dbfeb000012

7           Virtual Currency Exchange 1        55dab7eac40258006b00017f

8           Virtual Currency Exchange 1        5549232546e0a511f50000ca

9           Virtual Currency Exchange 1        55f159c52289a00cdd000058

10          Virtual Currency Exchange 1        55027a911a9cdbf7db000024

11          Virtual Currency Exchange 1        53fead7d572685dd24000006

12          Virtual Currency Exchange 1        52c9a111ee3bf3461a000008

13          Virtual Currency Exchange 1        52a8bc9793de025f6500018c

14          Virtual Currency Exchange 1        56d0f02b6d5c5f7f4000021e

15          Virtual Currency Exchange 1        529df8ecea41f22afc000498

16          Virtual Currency Exchange 1        5a3358979243c2023388f81c

17          Virtual Currency Exchange 1        564c56ac3c5410677700019f

18          Virtual Currency Exchange 1        55c17d64c90f890060000046

19          Virtual Currency Exchange 1        56b91cbcacbf43005f0001f4

20          Virtual Currency Exchange 1        5a181c6334fff4032d61464f

21          Virtual Currency Exchange 1        5b4016f389f8400d3000dff5




                                          13
     Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 14 of 32



22       Virtual Currency Exchange 1        5b5fb3d995d4080cd2f96fd4

23       Virtual Currency Exchange 1        59f45d913bfa9c00ce813123

24       Virtual Currency Exchange 1        56d0c11e39f7d75db70000b2

25       Virtual Currency Exchange 1        5aa209bd0c9fc801218b953a

26       Virtual Currency Exchange 1        5bcc6fbbb9561f16f8e156f3

27       Virtual Currency Exchange 1        55f1718c2289a067b50001fa

28       Virtual Currency Exchange 1        54f32ba5c721436ef500000f

29       Virtual Currency Exchange 1        55f399244cf370007b00012a

30       Virtual Currency Exchange 1        545340e0a0313b8d86000003

31       Virtual Currency Exchange 1        5601663f198c175dbe0001e3

32       Virtual Currency Exchange 1        53e5480f658c07cfc5000001

33       Virtual Currency Exchange 1        58d101fa1604c03352151f63

34       Virtual Currency Exchange 1        5974781a99672502ea2931e1

35       Virtual Currency Exchange 1        569aa592f0f6a74e2e000090

36       Virtual Currency Exchange 1        56632fd04f694f3e2e000143

37       Virtual Currency Exchange 1        587ace1a409f9f1467a24a82

38       Virtual Currency Exchange 1        5a3d6b485e7ac0045ef4cb10

39       Virtual Currency Exchange 1        533f375093f607d85f00000b

40       Virtual Currency Exchange 1        537b768b40925c27de000033

41       Virtual Currency Exchange 1        56671e8433253e462f000015

42       Virtual Currency Exchange 1        5a3991d6a4c422058d6e8df6

43       Virtual Currency Exchange 1        54cca4298d4cd905c900004b




                                       14
     Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 15 of 32



44       Virtual Currency Exchange 1        554e7ead7787e846ba0000bf

45       Virtual Currency Exchange 1        53016a2a49b4948e6800019e

46       Virtual Currency Exchange 1        529b74a7b1bcfb3f9a000664

47       Virtual Currency Exchange 1        5664e29bee1de106cb0001a9

48       Virtual Currency Exchange 1        52d2307aefb168c14d0000da

49       Virtual Currency Exchange 1        54f6ff75d15c27d99d000011

50       Virtual Currency Exchange 1        53ed8a2293a2d2e090000007

51       Virtual Currency Exchange 1        56797107c8ec600b0d0001aa

52       Virtual Currency Exchange 1        56797107c8ec600b0d0001aa

53       Virtual Currency Exchange 1        5b38421b1d157601a3a0c8e9

54       Virtual Currency Exchange 1        56797107c8ec600b0d0001aa

55       Virtual Currency Exchange 1        56797107c8ec600b0d0001aa

56       Virtual Currency Exchange 1        5935a21a05fcbc058a0a2483

57       Virtual Currency Exchange 1        51c3288dd3c2c7725d000001

58       Virtual Currency Exchange 1        5ae2fa5e2d553914b98b68ca

59       Virtual Currency Exchange 1        548568fc236e23ce1400004d

60       Virtual Currency Exchange 1        5ae39ef23092a21ade0aa8c5

61       Virtual Currency Exchange 1        5aad155229c59a0135b8e808

62       Virtual Currency Exchange 1        5a92023b293bd7014d014535

63       Virtual Currency Exchange 1        59233b60a271ba0f4d41db90

64       Virtual Currency Exchange 1        59dd9cf5e3efdb00eaa5db29

65       Virtual Currency Exchange 1        57599e6ce17648390a000eec

66       Virtual Currency Exchange 1        51bb93a3c906698f0100006a



                                       15
     Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 16 of 32



67       Virtual Currency Exchange 1        55bbe402825639008700001d

68       Virtual Currency Exchange 1        54cbf37394932567d900006d

69       Virtual Currency Exchange 1        5599527f65353921d100011e

70       Virtual Currency Exchange 1        5599527f65353921d100011e

71       Virtual Currency Exchange 1        5599527f65353921d100011e

72       Virtual Currency Exchange 1        5599527f65353921d100011e

73       Virtual Currency Exchange 1        59d854ad13812f010a274f89

74       Virtual Currency Exchange 1        5ae248a5fff74113dc9927de

75       Virtual Currency Exchange 1        555cf7198c4b8c20c10000a1

76       Virtual Currency Exchange 1        550fa32352d1f52aa50000b7

77       Virtual Currency Exchange 1        5b89b0da17fd89017779fb2b

78       Virtual Currency Exchange 1        5b81095d7d9bb70626af9ce0

79       Virtual Currency Exchange 1        59a87ba3d0190f00b2383556

80       Virtual Currency Exchange 1        5b0ccb82d8139a01247e419b

81       Virtual Currency Exchange 1        5639e47a33fcbd7dfe0001d9

82       Virtual Currency Exchange 1        551b97f8e17ed034a8000079

83       Virtual Currency Exchange 1        5a4967d77df36a0188136b5f

84       Virtual Currency Exchange 1        5509fbc2863a1247880000f9

85       Virtual Currency Exchange 1        53d28e32c10c6f7450000001

86       Virtual Currency Exchange 1        57b34bf087903519c4c96784

87       Virtual Currency Exchange 1        508b4a45de349002000000cb

88       Virtual Currency Exchange 1        540bd4bb9933e5a304000001




                                       16
      Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 17 of 32



89        Virtual Currency Exchange 1        52a2a0559c7abe4e3100002b

90        Virtual Currency Exchange 1        52f594447c1e8a9daf000036

91        Virtual Currency Exchange 1        568e285a705bf2503a000064

92        Virtual Currency Exchange 1        57a0d8d8788c9e01bbb14fa3

93        Virtual Currency Exchange 1        598f3401f9702e01e54fe05f

94        Virtual Currency Exchange 1        5a463fed752770016c696a93

95        Virtual Currency Exchange 1        5690cfd02e2329179d000088

96        Virtual Currency Exchange 1        53715b923296fe82cd000021

97        Virtual Currency Exchange 1        598cb921eab24f02b0b61dfa

98        Virtual Currency Exchange 1        5958f8a6dacf4d02cb917fdc

99        Virtual Currency Exchange 1        5b5c37a43c34e905cefb2e46

100       Virtual Currency Exchange 1        5b70c46db8343b0901ab00ca

101       Virtual Currency Exchange 1        524244ad7c2431a41b00002e

102       Virtual Currency Exchange 1        54ac2d321619f9c6b700004e

103       Virtual Currency Exchange 1        556e5c70eafa71d347000043

104       Virtual Currency Exchange 1        562e6224b65638494e0001af

105       Virtual Currency Exchange 1        598e578f797a74023a25001a

106       Virtual Currency Exchange 1        59965fd4ed8367008b6043b9

107       Virtual Currency Exchange 1        5a6f986bf5a7e501f5390e26

108       Virtual Currency Exchange 1        51186be502e7629a4f00001e

109       Virtual Currency Exchange 1        518876b84d4722924a000015

110       Virtual Currency Exchange 1        51c726354b064ba592000012

111       Virtual Currency Exchange 1        525c48cbed5c496a4b000094



                                        17
      Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 18 of 32



112       Virtual Currency Exchange 1        525e6ccc33099c8442000049

113       Virtual Currency Exchange 1        5286467880bd4efaa3000004

114       Virtual Currency Exchange 1        5292620a9ab9f1d582000308

115       Virtual Currency Exchange 1        52943c08fbc3b08a50000033

116       Virtual Currency Exchange 1        5296c73f5cd2f16ba600024d

117       Virtual Currency Exchange 1        5297f3c37ed21e3e2a00017b

118       Virtual Currency Exchange 1        52a0cbd2e59e48bd420004a6

119       Virtual Currency Exchange 1        52c0dacfec727df7d400001f

120       Virtual Currency Exchange 1        52cf2d560ff63cb6000000d8

121       Virtual Currency Exchange 1        52e0bdae18d19e558b000062

122       Virtual Currency Exchange 1        52e70c7a48b5ab8ced000005

123       Virtual Currency Exchange 1        52f3b695c3d9558175000030

124       Virtual Currency Exchange 1        530f680da334afcb380000f0

125       Virtual Currency Exchange 1        532563b24a980c8d1c000180

126       Virtual Currency Exchange 1        533bc721767338ee69000111

127       Virtual Currency Exchange 1        535ecfe0fb43fdf02800002b

128       Virtual Currency Exchange 1        53652dcb39d3c5bd9d00003e

129       Virtual Currency Exchange 1        53665ffa4c0f4b1641000047

130       Virtual Currency Exchange 1        539dc104763a3eedeb000016

131       Virtual Currency Exchange 1        53a5d10a5fc9b845f3000003

132       Virtual Currency Exchange 1        53b5b4a5d78d955399000001

133       Virtual Currency Exchange 1        53bb9990764901abe6000012

134       Virtual Currency Exchange 1        53bf083ecc7ce900d1000022



                                        18
      Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 19 of 32



135       Virtual Currency Exchange 1        53c3441f7714f0c301000007

136       Virtual Currency Exchange 1        53c4bc1c8fced0657400000e

137       Virtual Currency Exchange 1        53dc5aae8508ab531400000d

138       Virtual Currency Exchange 1        540caeb4c544ef85c0000003

139       Virtual Currency Exchange 1        54274f7273f0cbc390000005

140       Virtual Currency Exchange 1        543ab378b89d00cfb8000001

141       Virtual Currency Exchange 1        543ef47cb82ece2950000001

142       Virtual Currency Exchange 1        545ee4746798bc9cff000001

143       Virtual Currency Exchange 1        54963153db84fbf79600016f

144       Virtual Currency Exchange 1        54b6c77587df323da100005f

145       Virtual Currency Exchange 1        54bbe85f06851c5db70000a8

146       Virtual Currency Exchange 1        54d22df5eb63662fd1000050

147       Virtual Currency Exchange 1        54fdc571823860bdf50000a5

148       Virtual Currency Exchange 1        5505ce4f0ff52fd3d9000011

149       Virtual Currency Exchange 1        5513e999b9d0fbaa7a000061

150       Virtual Currency Exchange 1        551a1be9c3e11a5abc000063

151       Virtual Currency Exchange 1        553f4bee990ebe27f00000b9

152       Virtual Currency Exchange 1        55426ec7e0ab5adc4f000018

153       Virtual Currency Exchange 1        5545889b27c860d550000100

154       Virtual Currency Exchange 1        55477f74105a69f9ae00012a

155       Virtual Currency Exchange 1        555de7da1da3e621b700009f

156       Virtual Currency Exchange 1        55687e8b5ea569e60f0000b5

157       Virtual Currency Exchange 1        559d01b831623608a900004c



                                        19
      Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 20 of 32



158       Virtual Currency Exchange 1        559ffee43463326bc90000b7

159       Virtual Currency Exchange 1        55b1bf8a69702d00a7000066

160       Virtual Currency Exchange 1        55b61e7969702d279600000c

161       Virtual Currency Exchange 1        55d546339c87bc3d41000039

162       Virtual Currency Exchange 1        55d645002628cf669300006a

163       Virtual Currency Exchange 1        55dfd3861d4a4d660a000060

164       Virtual Currency Exchange 1        55ede9e492575237020001e9

165       Virtual Currency Exchange 1        55fd0df4822a3d304c000004

166       Virtual Currency Exchange 1        55ffd6cc8a9af552bd0001fe

167       Virtual Currency Exchange 1        5603596783ff1a74cc0000af

168       Virtual Currency Exchange 1        5605bf084123e26494000214

169       Virtual Currency Exchange 1        562582cead276f36c200000c

170       Virtual Currency Exchange 1        5625daae0f6ed4053c0000e4

171       Virtual Currency Exchange 1        5628e829de7f88050c000091

172       Virtual Currency Exchange 1        5629cae400d77d00c0000119

173       Virtual Currency Exchange 1        564b43f0af2b9421ce000226

174       Virtual Currency Exchange 1        565572e3dca944006f000122

175       Virtual Currency Exchange 1        5665b0dd0761705c7c00007b

176       Virtual Currency Exchange 1        568131a6b5bdf4656a00010d

177       Virtual Currency Exchange 1        5685e690804ce9461600001d

178       Virtual Currency Exchange 1        568a6689b5bdf405690000f5

179       Virtual Currency Exchange 1        56b3eeb0fb353e008a00021c




                                        20
      Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 21 of 32



180       Virtual Currency Exchange 1        56b46e31e357d52fc70000bc

181       Virtual Currency Exchange 1        56c383869a8f1c00b10003f7

182       Virtual Currency Exchange 1        56c403472c1f1601060001b8

183       Virtual Currency Exchange 1        56caad354df73b07f9000138

184       Virtual Currency Exchange 1        570ec9751b2e1420930000ea

185       Virtual Currency Exchange 1        57178afa0b9607093f000641

186       Virtual Currency Exchange 1        573ba06aa6c40a01dd0003c5

187       Virtual Currency Exchange 1        573efe664c5edb488c00060f

188       Virtual Currency Exchange 1        575e103cacf6c80aa0000b08

189       Virtual Currency Exchange 1        578b7c3223595a22b9000a43

190       Virtual Currency Exchange 1        578d433b2536180db0000247

191       Virtual Currency Exchange 1        57bcbe615363ba006a904a70

192       Virtual Currency Exchange 1        57ed86e9eb342e01158693ca

193       Virtual Currency Exchange 1        580d473574462c5d5b74e2d8

194       Virtual Currency Exchange 1        583658b56e86280163760c18

195       Virtual Currency Exchange 1        5848dfe6b91400014a734d5a

196       Virtual Currency Exchange 1        584a3bd1d3c048007b59bd1d

197       Virtual Currency Exchange 1        58715b641e65cd008c36d067

198       Virtual Currency Exchange 1        5872b377dd52622031735714

199       Virtual Currency Exchange 1        588c2a0f9c87bc2b6722ed60

200       Virtual Currency Exchange 1        58b3e1a18331aa171ef9c08e

201       Virtual Currency Exchange 1        58b79fe2f94b8300f5c47196

202       Virtual Currency Exchange 1        58c6748610351d01b28fd178



                                        21
      Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 22 of 32



203       Virtual Currency Exchange 1        592eb0364d53e607e5f006dd

204       Virtual Currency Exchange 1        596e53d4a1c03f0115fe4572

205       Virtual Currency Exchange 1        59d24e11f5154200bab043b3

206       Virtual Currency Exchange 1        5a28969f33494902a8fc9ed8

207       Virtual Currency Exchange 1        5a2f0c708274ff00e1541ce3

208       Virtual Currency Exchange 1        5a10641e91dc3d00dd0d919d

209       Virtual Currency Exchange 1        5a6ff5c9c5c39d06298df807

210       Virtual Currency Exchange 1        5a8c6a5edd7fa9014983cb4d

211       Virtual Currency Exchange 1        5ae0d631724582167308ae59

212       Virtual Currency Exchange 1        5b20524b52ecdd0b62dcee3a

213       Virtual Currency Exchange 1        5b288cc337dbd802060f1a32

214       Virtual Currency Exchange 1        59c1082a6b0de702c3cf0a92

215       Virtual Currency Exchange 2        106055 – xxspaldingxx

216       Virtual Currency Exchange 2        123341 – DarkBaal

217       Virtual Currency Exchange 2        166032 - cheese1337

218       Virtual Currency Exchange 2        176981 – Imperanon

219       Virtual Currency Exchange 2        177328 - kite859

220       Virtual Currency Exchange 2        204233 - Netzwerg1981

221       Virtual Currency Exchange 2        204419 - deus1983

222       Virtual Currency Exchange 2        250379 - Tomo33

223       Virtual Currency Exchange 2        250409 – Trottiminator

224       Virtual Currency Exchange 2        301554 - Rene686

225       Virtual Currency Exchange 2        309830 – Loflend



                                        22
      Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 23 of 32



226       Virtual Currency Exchange 2        327540 – mwewer

227       Virtual Currency Exchange 2        375436 - 94sim

228       Virtual Currency Exchange 2        284880

229       Virtual Currency Exchange 2        172792 - brummi92

230       Virtual Currency Exchange 2        186150 - Matt1987ba

231       Virtual Currency Exchange 2        190926 – Lambada

232       Virtual Currency Exchange 2        193989 - overdrive82

233       Virtual Currency Exchange 2        206759 – Brechter

234       Virtual Currency Exchange 2        213391 - Marcelg95

235       Virtual Currency Exchange 2        236892 – KellersMarwin

236       Virtual Currency Exchange 2        236950 - bommi2603

237       Virtual Currency Exchange 2        255156 – fortunate

238       Virtual Currency Exchange 2        281880 - mueller-40219

239       Virtual Currency Exchange 2        288066 – Newtiger

240       Virtual Currency Exchange 2        305313 - juanpablo30

241       Virtual Currency Exchange 2        317981 – Mitsunaga

242       Virtual Currency Exchange 2        328279 – kawamatze

243       Virtual Currency Exchange 2        33968 - franco666

244       Virtual Currency Exchange 2        347313 – XsiVXsi

245       Virtual Currency Exchange 2        376780 – springs

246       Virtual Currency Exchange 2        63502 – Nermin

247       Virtual Currency Exchange 2        742654 - slider478

248       Virtual Currency Exchange 2        75911 – duckbill



                                        23
      Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 24 of 32



249       Virtual Currency Exchange 2        91353 - Wayne333

250       Virtual Currency Exchange 2        93021 - basti146

251       Virtual Currency Exchange 3        620949

252       Virtual Currency Exchange 4        up106412635

253       Virtual Currency Exchange 4        up100940016

254       Virtual Currency Exchange 5        9a1036f4-da71-40b9-b425-3bb299bcff65

255       Virtual Currency Exchange 5        84f17580-1b31-4c04-b190-35be6237bd59

256       Virtual Currency Exchange 5        6ca1659a-35e7-4d33-be56-a62038a5c47d

257       Virtual Currency Exchange 5        307ae3f9-2be7-494e-9aed-252913fe1b15

258       Virtual Currency Exchange 5        d6394527-2662-42cb-acdf-ff037261c47f

259       Virtual Currency Exchange 5        3e74c924-3d44-4fed-a6ff-a5bb53f74660

260       Virtual Currency Exchange 5        51819628-9140-41da-90b5-04dc189e8d49

261       Virtual Currency Exchange 5        82660399-6111-431f-9188-baa5a3de6069

262       Virtual Currency Exchange 5        6093a598-aefd-44e4-ac92-cda4a388d013

263       Virtual Currency Exchange 6        131158534

264       Virtual Currency Exchange 7        992982

265       Virtual Currency Exchange 7        1325571

266       Virtual Currency Exchange 7        2612645

267       Virtual Currency Exchange 7        2712897

268       Virtual Currency Exchange 7        3349255

269       Virtual Currency Exchange 7        4690977

270       Virtual Currency Exchange 7        6557756

271       Virtual Currency Exchange 7        7113322



                                        24
      Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 25 of 32



272       Virtual Currency Exchange 7        8354963

273       Virtual Currency Exchange 7        9498524

274       Virtual Currency Exchange 7        9592729

275       Virtual Currency Exchange 7        9755697

276       Virtual Currency Exchange 7        9766700

277       Virtual Currency Exchange 7        9925733

278       Virtual Currency Exchange 7        10066103

279       Virtual Currency Exchange 7        17336076

280       Virtual Currency Exchange 7        24788266

281       Virtual Currency Exchange 7        26215984

282       Virtual Currency Exchange 7        34512246

283       Virtual Currency Exchange 7        34715234

284       Virtual Currency Exchange 7        35955928

285       Virtual Currency Exchange 7        37157433

286       Virtual Currency Exchange 7        38793754

287       Virtual Currency Exchange 7        44134631

288       Virtual Currency Exchange 7        44875594

289       Virtual Currency Exchange 8        12102200

290       Virtual Currency Exchange 8        13360310

291       Virtual Currency Exchange 8        26890829

292       Virtual Currency Exchange 8        11696772

293       Virtual Currency Exchange 8        12550601

294       Virtual Currency Exchange 8        17675089



                                        25
             Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 26 of 32



 295               Virtual Currency Exchange 8        13561682

 296               Virtual Currency Exchange 8        12868285

 297               Virtual Currency Exchange 8        16587211

 298               Virtual Currency Exchange 8        13606900

 299               Virtual Currency Exchange 8        26260205

 300               Virtual Currency Exchange 8        12686075

 301               Virtual Currency Exchange 8        35709480

 302               Virtual Currency Exchange 8        13220867

 303               Virtual Currency Exchange 8        18518130


       51.      Many of the above accounts appear to have been solely opened and used to launder

funds to the DarkScandals Sites. For example:

             b. Defendant Property 2 purchased BTC on or about December 29, 2015 and on or

                about January 5, 2016 and then shortly thereafter sent 0.15 BTC ($64.98 USD) to

                the DarkScandals Site’s 1Fiptr BTC address. This appeared to be the only payment

                activity from this account.

             c. Defendant Property 12 purchased 0.18662021 BTC ($70.19) on or about February

                11, 2016, and on or about that same date, this account sent 0.15 BTC ($56.44) to

                the DarkScandals Site’s 1Fiptr BTC address. This appeared to be the only payment

                activity from this account.

             d. Defendant Property 25 was created on or about March 8, 2018, was funded

                approximately 25 minutes later, and then sent .0196 BTC ($171.17) to the

                DarkScandals Site’s 1Fiptr BTC address approximately an hour later. The notes

                field on the transaction included a reference to a privacy based-email service,


                                                 26
             Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 27 of 32



                presumably to provide an address to which Mohammad could send the

                DarkScandals pack. This appeared to be the only payment activity from this

                account.

             e. Defendant Property 26 purchased BTC on or about November 4, 2018 and then

                made a payment of 0.007983 BTC ($77.10 USD) DarkScandals Site’s 1Fiptr BTC

                address on or about the same day. This appeared to be the only payment activity

                from this account.

             f. Defendant Property 215 made two payments to the DarkScandals Site’s 1Fiptr BTC

                address. This appeared to be the only payment activity from this account.

             g. Defendant Property 219 sent 0.198 BTC ($75) to the DarkScandals Site’s 1Fiptr

                BTC address on or about May 20, 2014. This appeared to be the only payment

                activity from this account.

             h. Defendant Property 227 sent two payments totaling 0.0154 BTC ($90) to the

                DarkScandals Site’s 1Fiptr BTC address on or about October 17, 2017.

       52.      As noted above, many accounts that did have other payment activity had

transactions with known illicit darknet sites. For example:

             i. Defendant Property 3 made four payments between 2015 and 2016 to the following

                darknet markets that sold drugs, stolen information, and other illicit products:

                Agora Darknet Market and Nucleus Darknet Market. Defendant 3 sent 0.22084473

                BTC ($87.01 USD) to the DarkScandals Site’s 1Fiptr BTC address on or about

                February 29, 2016.

             j. Defendant Property 11 made one payment to the following darknet market that sold

                drugs, stolen information, and other illicit products: SilkRoad 2 Market. Defendant




                                                27
Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 28 of 32



   11 sent 0.15 BTC ($72) to the DarkScandals Site’s 1Fiptr BTC address on or about

   September 5, 2014. The payment memo included a reference to the user’s email

   address, presumably to provide an address to which Mohammad could send the

   DarkScandals pack.

k. Defendant Property 12 received 0.259 BTC ($64.20) on or about March 30, 2015

   to the following darknet market that sold drugs, stolen information, and other illicit

   products: Black Bank Market. Defendant Property 12 sent 0.15 BTC ($56.44) to

   the DarkScandals Site’s 1Fiptr BTC address on or about February 11, 2016.

l. Defendant Property 27 sent .4 BTC ($92.50) on or about September 13, 2015 to the

   following darknet market that sold drugs, stolen information, and other illicit

   products: Dream Market; and sent BTC on three occasions to Welcome to Video,

   a darknet market that exclusively sold child pornography. Defendant Property 27

   sent 0.15 BTC ($56.44) to the DarkScandals Site’s 1Fiptr BTC address on or about

   November 25, 2015.

m. Defendant Property 217 sent BTC to the following darknet market that sold drugs,

   stolen information, and other illicit products: Pandora Darknet Market. Defendant

   Property 217 sent BTC on two occasions to the DarkScandals Site’s 1Fiptr BTC

   address.

n. Defendant Property 220 sent BTC to the following darknet market that sold drugs,

   stolen information, and other illicit products: AlphaBay. Defendant Property 220

   sent 0.15 BTC ($72) to the DarkScandals Site’s 1Fiptr BTC address on or about

   December 30, 2016.




                                    28
                Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 29 of 32



                o. Defendant Property 222 sent BTC to the following darknet market that sold drugs,

                   stolen information, and other illicit products: Green Road Market; and sent BTC on

                   one occasion to Welcome to Video, a darknet market that exclusively sold child

                   pornography. Defendant Property 222 sent 0.1001 BTC ($69) to the DarkScandals

                   Site’s 1Fiptr BTC address on or about November 2, 2016.

          53.      Many of the above accounts were opened with either false or no “know your

customer” (KYC) documents. Persons engaging in illegal online activities frequently open

accounts at virtual currency exchanges with no/fake KYC records as a way to conceal their true

identity. As an example here, the following accounts provided incomplete/invalid KYC records:

Defendant Property 5; Defendant Property 24; Defendant Property 27; Defendant Property 28;

Defendant Property 29; Defendant Property 263; Defendant Property 269; Defendant Property

284; Defendant Property 285; Defendant Property 289; Defendant Property 292; Defendant

Property 293; Defendant Property 299; Defendant Property 301; and Defendant Property 302.

                                    FIRST CLAIM FOR RELIEF
                                         (18 U.S.C. § 2254)

          54.      The United States incorporates by reference the allegations set forth in Paragraphs

1 to 53 above as if fully set forth herein.

          55.      The Defendant Properties were property, real or personal, used or intended to be

used to commit or to promote the commission of violations of 18 U.S.C. § 2252, and/or property

traceable to such property.

          56.      As such, the Defendant Properties are subject to forfeiture pursuant to 18 U.S.C.

§ 2254.




                                                   29
              Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 30 of 32



                                 SECOND CLAIM FOR RELIEF
                                      (18 U.S.C. § 1467)

        57.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 53 above as if fully set forth herein.

        58.     The Defendant Properties were property, real or personal, used or intended to be

used to commit or to promote the commission of a violation of 18 U.S.C. § 1465, and/or property

obtained from such offense.

        59.     As such, the Defendant Properties are subject to forfeiture pursuant to 18 U.S.C.

§ 1467.

                                  THIRD CLAIM FOR RELIEF
                                    (18 U.S.C. § 981(a)(1)(A))

        60.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 53 above as if fully set forth herein.

        61.     The Defendant Properties were involved in a conspiracy to launder and the

laundering of monetary instruments intended to promote the carrying on of a specified unlawful

activity, that is, distribution of obscene matter, violations of 18 U.S.C. § 1465 (relating to the

production and transportation of obscene matter), and violations of 18 U.S.C. § 2252 (relating to

child pornography, where the child pornography contains a visual depiction of an actual minor

engaging in sexually explicit conduct).

        62.     As such, the Defendant Properties are subject to forfeiture, pursuant to Title 18,

United States Code, Section 981(a)(1)(A), as property involved in a transaction or attempted

transaction in violation of 18 U.S.C. § 1956, or property traceable to such property.




                                                30
            Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 31 of 32




                                    PRAYER FOR RELIEF

       WHEREFORE, the United States of America prays that notice issue on the Defendant

Properties as described above; that due notice be given to all parties to appear and show cause why

the forfeiture should not be decreed; that a warrant of arrest in rem issue according to law; that

judgment be entered declaring that the Defendant Properties be forfeited for disposition according

to law; and that the United States of America be granted such other relief as this Court may deem

just and proper, together with the costs and disbursements of this action.


Dated: March 12, 2020

                                              Respectfully submitted,

                                              TIMOTHY J. SHEA, D.C. Bar No. 437437
                                              United States Attorney

                                      By:            /s/ Zia M. Faruqui
                                              Zia M. Faruqui, D.C. Bar No. 494990
                                              Lindsay J. Suttenberg
                                              Assistant United States Attorney
                                              Daniel J. Olinghouse
                                              Special Assistant United States Attorney
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7117 (Faruqui)
                                              Zia.Faruqui@usdoj.gov

                                              Attorneys for the United States of America




                                                31
            Case 1:20-cv-00712 Document 1 Filed 03/12/20 Page 32 of 32



                                        VERIFICATION

        I, Christopher Janczewski, a Special Agent with the Internal Revenue Service-Criminal

Investigations CCU, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the

foregoing amended Verified Complaint for Forfeiture In Rem is based upon reports and

information known to me and/or furnished to me by other law enforcement representatives and

that everything represented herein is true and correct.


Executed on this 12th day of March, 2020.


          /s/Christopher Janczewski              _
Special Agent Christopher Janczewski
Internal Revenue Service-Criminal Investigations


        I, Darrell Franklin, a Special Agent with the Homeland Security Investigations, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing amended Verified

Complaint for Forfeiture In Rem is based upon reports and information known to me and/or

furnished to me by other law enforcement representatives and that everything represented herein

is true and correct.


Executed on this 12th day of March, 2020.

         /s/ Darrell Franklin                 _
Special Agent Darrell Franklin
Homeland Security Investigations




                                                  32
                          Case 1:20-cv-00712 Document 1-1 Filed 03/12/20 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 5/12 DC)
I. (a) PLAINTIFFS                                                                DEFENDANTS
United States of America                                                        303 VIRTUAL CURRENCY ACCOUNTS
                                                                                THE DARKSCANDALS.COM DOMAIN
                                                                                THE DARKSCANDALS.CO DOMAIN

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________            COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                         ATTORNEYS (IF KNOWN)

Zia M. Faruqui, Assistant U.S. Attorney
U.S. Attorney's Office for the District of Columbia
555 Fourth Street, N.W.
Washington, D.C. 20530
II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
    (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                          PTF    DFT                              PTF                                     DFT
o    1 U.S. Government       o   3 Federal Question
       Plaintiff                  (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                     of Business in This State
o    2 U.S. Government       o   4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal             o5 o5
       Defendant                   (Indicate Citizenship of
                                                                                                                     Place of Business in This State
                                   Parties in item III)            Citizen or Subject of a
                                                                   Foreign Country
                                                                                                o3 o3                Foreign Nation                         o6 o6
                                              IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
o    A. Antitrust        o   B. Personal Injury/                       o     C. Administrative Agency                         o     D. Temporary Restraining
                                Malpractice                                     Review                                                 Order/Preliminary
     410 Antirust                                                                                                                      Injunction
                             310 Airplane                                    151 Medicare Act
                             315 Airplane Product Liability                                                                   Any nature of suit from any category
                             320 Assault, Libel & Slander              Social Security
                                                                                                                              may be selected for this category of case
                                                                            861 HIA (1395ff)
                             330 Federal Employers Liability                                                                  assignment.
                                                                            862 Black Lung (923)
                             340 Marine
                                                                            863 DIWC/DIWW (405(g))                            *(If Antitrust, then A governs)*
                             345 Marine Product Liability
                                                                            864 SSID Title XVI
                             350 Motor Vehicle
                                                                            865 RSI (405(g))
                             355 Motor Vehicle Product Liability
                                                                       Other Statutes
                             360 Other Personal Injury
                                                                            891 Agricultural Acts
                             362 Medical Malpractice
                                                                            893 Environmental Matters
                             365 Product Liability
                                                                            890 Other Statutory Actions (If
                             367 Health Care/Pharmaceutical
                                                                                Administrative Agency is
                                 Personal Injury Product Liability
                                                                                Involved)
                             368 Asbestos Product Liability


o    E. General Civil (Other)                                 OR             o     F. Pro Se General Civil
Real Property                         Bankruptcy                                   Forfeiture/Penalty
     210 Land Condemnation                422 Appeal 27 USC 158                         625 Drug Related Seizure of                   480 Consumer Credit
     220 Foreclosure                      423 Withdrawal 28 USC 157                         Property 21 USC 881                       490 Cable/Satellite TV
     230 Rent, Lease & Ejectment                                                        690 Other                                     850 Securities/Commodities/
     240 Torts to Land                Prisoner Petitions                                                                                  Exchange
     245 Tort Product Liability            535 Death Penalty                                                                          896 Arbitration
     290 All Other Real Property           540 Mandamus & Other                    Other Statutes                                     899 Administrative Procedure
                                           550 Civil Rights                            375 False Claims Act                               Act/Review or Appeal of
Personal Property                          555 Prison Conditions                       400 State Reapportionment                          Agency Decision
    370 Other Fraud                        560 Civil Detainee – Conditions             430 Banks & Banking                            950 Constitutionality of State
    371 Truth in Lending                       of Confinement                          450 Commerce/ICC                                   Statutes
    380 Other Personal Property                                                            Rates/etc.                                 890 Other Statutory Actions
         Damage                       Property Rights                                  460 Deportation                                    (if not administrative agency
    385 Property Damage                   820 Copyrights                               462 Naturalization                                 review or Privacy Act)
         Product Liability                830 Patent                                       Application
                                          840 Trademark                                465 Other Immigration
                                                                                           Actions
                                      Federal Tax Suits                                470 Racketeer Influenced
                                          870 Taxes (US plaintiff or
                                                                                           & Corrupt Organization
                                               defendant)
                                          871 IRS-Third Party 26 USC 7609
                             Case 1:20-cv-00712 Document 1-1 Filed 03/12/20 Page 2 of 2
o    G. Habeas Corpus/                      o      H. Employment                           o     I. FOIA/Privacy Act                    o     J. Student Loan
        2255                                       Discrimination
     530 Habeas Corpus – General                   442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
     510 Motion/Vacate Sentence                        (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
     463 Habeas Corpus – Alien                         national origin,                              (if Privacy Act)                             (excluding veterans)
         Detainee                                      discrimination, disability, age,
                                                       religion, retaliation)

                                            *(If pro se, select this deck)*                 *(If pro se, select this deck)*

o    K. Labor/ERISA                         o      L. Other Civil Rights                   o     M. Contract                            o     N. Three-Judge
        (non-employment)                              (non-employment)                                                                        Court
                                                                                                 110 Insurance
     710 Fair Labor Standards Act                  441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
     720 Labor/Mgmt. Relations                         Act)                                      130 Miller Act                                   (if Voting Rights Act)
     740 Labor Railway Act                         443 Housing/Accommodations                    140 Negotiable Instrument
     751 Family and Medical                        440 Other Civil Rights                        150 Recovery of Overpayment
         Leave Act                                 445 Americans w/Disabilities –                    & Enforcement of
     790 Other Labor Litigation                        Employment                                    Judgment
     791 Empl. Ret. Inc. Security Act              446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                       Other                                         of Veteran’s Benefits
                                                   448 Education                                 160 Stockholder’s Suits
                                                                                                 190 Other Contracts
                                                                                                 195 Contract Product Liability
                                                                                                 196 Franchise


V. ORIGIN
o 1 Original         o 2 Remand           o 3 Remanded from o 4 Reinstated or o 5 Transferred from o 6 Multi-district o 7 Appeal to
      Proceeding           from State            Appellate Court              Reopened             another district              Litigation             District Judge
                           Court                                                                   (specify)                                            from Mag. Judge


VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
18 U.S.C § 1956(a)(2) - Laundering of monetary instruments

VII. REQUESTED IN                         CHECK IF THIS IS A CLASS             DEMAND $                                       Check YES only if demanded in complaint
                                          ACTION UNDER F.R.C.P. 23                                                            YES               NO
     COMPLAINT                                                                     JURY DEMAND:

VIII. RELATED CASE(S)                     (See instruction)                                                                   If yes, please complete related case form
                                                                               YES                     NO
      IF ANY
            3/12/2020
DATE: _________________________                SIGNATURE OF ATTORNEY OF RECORD _____________________/s/ Zia M. Faruqui________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
             Case 1:20-cv-00712 Document 1-2 Filed 03/12/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )
                                                   )
 THREE HUNDRED THREE VIRTUAL                       )
 CURRENCY ACCOUNTS,                                )       Civil Action No. 20-cv-712
                                                   )
 THE DARKSCANDALS.COM DOMAIN,                      )
                                                   )
   -- and --                                       )
                                                   )
 THE DARKSCANDALS.CO DOMAIN,                       )
                                                   )
                Defendants.                        )

                              WARRANT FOR ARREST IN REM

TO: THE UNITED STATES MARSHAL=S SERVICE AND/OR ANY OTHER DULY
AUTHORIZED LAW ENFORCEMENT OFFICER:

        WHEREAS a Verified Complaint for Forfeiture In Rem has been filed in the United
States District Court for the District of Columbia, on the 12th day of March, 2020, alleging that
the above defendant properties are subject to seizure and forfeiture to the United States pursuant
to 18 U.S.C § 1956(a)(2);

        YOU ARE, THEREFORE, HEREBY COMMANDED to serve the defendant properties,
thus bringing, within the jurisdiction of the Court, said defendant properties, more fully
described as:

       THREE HUNDRED THREE VIRTUAL CURRENCY ACCOUNTS

       THE DARKSCANDALS.COM DOMAIN

       THE DARKSCANDALS.CO DOMAIN

       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file
the same in this Court with your return thereon, identifying the individuals upon whom copies
were served and the manner employed, unless, pursuant to Rule G(3)(c)(ii)(A) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
defendant properties are in the government's possession, custody, or control.
           Case 1:20-cv-00712 Document 1-2 Filed 03/12/20 Page 2 of 2




Dated: March 12, 2020


                                     ___________________________
                                     Clerk of the Court


                               By:   ___________________________
                                     Deputy Clerk
